                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

SHARON KAYE LUKE,                                   CIVIL ACTION NO. 5:20-275-KKC
       Plaintiff,

v.                                                             JUDGMENT

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,
       Defendant.



                                          *** *** ***

        The Court, having affirmed the decision of the Commissioner, hereby ORDERS and

     ADJUDGES as follows:

        1. The plaintiff’s motion for summary judgment (DE 10) is DENIED;

        2. The defendant’s motion for summary judgment (DE 12) is GRANTED;

        3. The decision of the Commissioner is AFFIRMED pursuant to sentence four of

     42 U.S.C. § 405(g) as it was supported by substantial evidence and decided by proper

     legal standards; and

        4. This judgment is FINAL and APPEALABLE.

Dated June 03, 2021
